DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/049,724 filed on 10/21/21 with effective filing date 4/27/2018. Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2017/0272745 A1 in view of Seregin et al. US 2020/0195935 A1 and Chen et al. US 2011/0249745 A1. 
Per claims 1-2, Liu et al. discloses a method, comprising: predicting a current video block based on a combination of intra prediction modes from video blocks neighboring the current video block para: 11, e.g. the image or video coding system derives a number of most probable modes (MPMs) in an MPM set from the number of intra prediction modes in the current mode set as the number of MPMs varies with the number of intra prediction modes in the current mode set); and encoding the current video block using said prediction, wherein said combination of intra prediction modes is added to a list of most probable modes used during encoding (para: 39, e.g. FIG. 5 illustrates an example of determining MPMs including a middle mode. Neighboring modes Mode 1 and Mode 2 are the two available angular modes, and a middle mode Mode 3=(Mode 1+Mode 2)/2, represented in thick dotted arrow line, is the averaged angle of Mode 1 and Mode 2; if (Mode 1+Mode 2)/2 is not an integer, Mode 3 can be round up or round down). 
Liu et al. fails to explicitly disclose a new combination mode is added to the list of most probable modes when neighboring modes are checked and said new combination mode is possible.
Seregin et al. however in the same field of endeavor teaches wherein a new combination mode is added to the list of most probable modes when neighboring modes are checked and said new combination mode is possible (para: 80-81, e.g. When neighbor-based intra prediction modes are considered to be included into the MPM candidate list, only unique intra prediction modes can be added to the list; a video coder may add neighbor-based intra prediction modes from certain locations in a certain order, and once the number of added neighbor modes has reached K modes, the video coder may stop adding neighbor-based intra prediction modes into the MPM candidate list).
Therefore, in view of disclosures by Seregin et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Liu et al. and Seregin et al. in order to improve he coding efficiency by only assigning four intra prediction modes in screen content coding. 
Liu et al. in view of Seregin et al. fails to explicitly disclose a syntax element indicates the video blocks neighboring the current video block whose modes are used and how they are used. 
(para: 35-36, e.g. video encoder 122 may generate a video block syntax element for the video block to indicate whether all of the partitions of the video block are predicted based on a same reference list of predictive data and no greater than quarter-pixel accuracy is used; if the video block syntax element indicates that all of the partitions of the video block are predicted based on the same one of the reference lists and no greater than quarter-pixel accuracy is used, partition-level signaling of the reference lists is avoided; if the video block syntax element does not indicate that all of the partitions of the video block are predicted based on the same one of the reference lists and no greater than quarter-pixel accuracy is used, partition-level signaling of the reference lists occur). 
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Liu et al., Seregin et al. and Chen et al. in order to generate video block syntax element to indicate whether all partitions of video block are predicted based on same reference list and lesser quarter-pixel accuracy is used. 
Per claims 3-4, Liu et al. discloses an apparatus for decoding a block of image data, comprising:
a memory, and a processor (para: 62), configured to: predict a current video block based on a combination of intra prediction modes from video blocks neighboring the current video block (para: 11, e.g. the image or video coding system derives a number of most probable modes (MPMs) in an MPM set from the number of intra prediction modes in the current mode set as the number of MPMs varies with the number of intra prediction modes in the current mode set); and decode the current video block using said prediction, wherein said combination of intra prediction modes is added to a list of most probable modes used during decoding (para: 39, e.g. FIG. 5 illustrates an example of determining MPMs including a middle mode. Neighboring modes Mode 1 and Mode 2 are the two available angular modes, and a middle mode Mode 3=(Mode 1+Mode 2)/2, represented in thick dotted arrow line, is the averaged angle of Mode 1 and Mode 2; if (Mode 1+Mode 2)/2 is not an integer, Mode 3 can be round up or round down).
Liu et al. fails to explicitly disclose a new combination mode is added to the list of most probable modes when neighboring modes are checked and said new combination mode is possible.
Seregin et al. however in the same field of endeavor teaches wherein a new combination mode is added to the list of most probable modes when neighboring modes are checked and said new combination mode is possible (para: 80-81, e.g. When neighbor-based intra prediction modes are considered to be included into the MPM candidate list, only unique intra prediction modes can be added to the list; a video coder may add neighbor-based intra prediction modes from certain locations in a certain order, and once the number of added neighbor modes has reached K modes, the video coder may stop adding neighbor-based intra prediction modes into the MPM candidate list).
Therefore, in view of disclosures by Seregin et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Liu et al. and Seregin et al. in order to improve he coding efficiency by only assigning four intra prediction modes in screen content coding. 
Liu et al. in view of Seregin et al. fails to explicitly disclose a syntax element indicates the video blocks neighboring the current video block whose modes are used and how they are used. 
Chen et al. however teaches a syntax element indicates the video blocks neighboring the current video block whose modes are used and how they are used (para: 35-36, e.g. video encoder 122 may generate a video block syntax element for the video block to indicate whether all of the partitions of the video block are predicted based on a same reference list of predictive data and no greater than quarter-pixel accuracy is used; if the video block syntax element indicates that all of the partitions of the video block are predicted based on the same one of the reference lists and no greater than quarter-pixel accuracy is used, partition-level signaling of the reference lists is avoided; if the video block syntax element does not indicate that all of the partitions of the video block are predicted based on the same one of the reference lists and no greater than quarter-pixel accuracy is used, partition-level signaling of the reference lists occur). 
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Liu et al., Seregin et al. and Chen et al. in order to generate video block syntax element to indicate whether all partitions of video block are predicted based on same reference list and lesser quarter-pixel accuracy is used. 
Per claim 5, Liu et al. further discloses the method of Claim 3, wherein said combination of intra prediction modes is added to said list of most probable modes if the modes from said combination of intra prediction modes of video blocks neighboring the current block are different (para: 39).
Per claim 6, Liu et al. further discloses the method of Claim 3, wherein a syntax element specifies use of a most probable modes list and wherein an index of most probable modes corresponds to a combination of intra prediction modes from video blocks neighboring the current video block (para: 43, e.g. a number of most probable modes (MPMs) in an MPM set is derived from a number of intra prediction modes in the current mode set in step S64; the number of MPMs in the MPM set varies with the number of intra prediction modes in the current mode set).
Per claim 7, Liu et al. further discloses the method of Claim 3, wherein a combination of intra prediction modes is an additional mode in a list of most probable modes (para: 38, e.g. if the two neighboring modes are the same or one of the two neighboring modes is unavailable, and the only neighboring mode inserted in the MPM set is directional based mode, two neighboring directions of an equal distance next to this neighboring mode are used as the second and third MPMs in the MPM set).
Per claim 11, Seregin et al. further teaches the method of Claim 3, wherein said combination is a linear combination of sample values when predicted with different modes (para: 240, e.g. The mapping may be linear or nonlinear; the mapping may be performed according to a divide-by-two operation. In some examples, the mapping may be a logarithmic mapping; a piecewise linear mapping may be used to define a logarithmic mapping).
Per claim 12, Seregin et al. further teaches the method of Claim 3, wherein said combination is formed based on direction (para: 89, e.g. if the neighbor mode is horizontal modes, then the derived mode is the vertical mode; the same technique can be applied to other directional modes or rotation angles). 
Per claim 13, Liu et al. further discloses a non-transitory computer readable medium containing data content generated according to the method of claim 1, for playback using a processor (para: 62).
Per claim 14, Liu et al. further discloses a non-transitory signal comprising video data generated according to the method of claim 1, for playback using a processor (para: 62).
Per claim 15, Liu et al. further discloses a non-transitory computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3 (para: 62). 
                                                  Allowable Subject Matter

7.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
8.	Applicant’s arguments with respect to claim(s) s 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhang et al. US 2021/0211716 A1, e.g. a method of video processing includes determining, for 
a conversion between a block of a video and a bitstream representation of the video.
	Chiang et al. US 2019/0379901 A1, e.g. the techniques described herein relate to methods, apparatus, and computer readable media configured to decode and/or encode video data.
	Lee et al. US 2019/0222837 A1, e.g. an image decoding method performing intra prediction according to the present invention may comprise dividing a current block into at least one sub-block; deriving an intra prediction mode for the at least one sub-block; constructing a reference sample for the intra prediction. 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485